Citation Nr: 0819174	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-11 579	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the hips.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1957.  He also served on numerous periods of active duty for 
training (ACTDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  

The veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in Baltimore in May 2005 and at a 
Board hearing before the undersigned Veterans Law Judge (VLJ) 
in May 2008.  At the Board hearing he submitted additional 
medical evidence with a waiver of consideration by the agency 
of original jurisdiction (AOJ).  Consequently, the veteran is 
not prejudiced by the Board's adjudication of the issues on 
appeal.  


FINDINGS OF FACT

1.  The veteran does not have degenerative joint disease of 
the hips attributable to any periods of active military 
service

2.  There is an approximate balance of positive and negative 
evidence as to whether veteran's degenerative joint disease 
of the cervical spine is attributable to a period of active 
military service.





CONCLUSIONS OF LAW

1.  The veteran does not have degenerative joint disease of 
the hips that is the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2007).

2.  Resolving doubt in favor of the veteran, his degenerative 
joint disease of the cervical spine is the result of disease 
or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  Under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  The 
notice must be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Prior to the rating decision wherein the veteran's claims 
were denied, the RO issued a notice letter in April 2003 
which advised the veteran of the evidence and information 
needed to substantiate his claims for service connection on a 
direct basis.  The letter further advised the veteran of 
which information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
The veteran was also asked to provide any evidence in his 
possession that he believes might support his claims.

Furthermore, additional notice was provided in correspondence 
dated in March 2006 as to both the disability rating and 
effective date elements of his claims.  That letter advised 
the veteran as to the basis for assigning both disability 
ratings and effective dates, and explained the type of 
evidence necessary to substantiate claims for a higher 
evaluation and/or an earlier effective date.  Thus, the Board 
finds that the content of the notice provided in the April 
2003 and March 2006 letters satisfy each of the elements 
specified by the U.S. Court of Appeals for Veterans Claims 
(Court) in Pelegrini and Dingess.

As to the post-adjudication timeliness of the March 2006 
notice letter, the record reflects that the veteran has had a 
meaningful opportunity to participate effectively in the 
processing of his claims.  He had the opportunity to submit 
additional argument and evidence.  Although his claims were 
not readjudicated following the issuance of the March 2006 
notice letter, the record reflects that he subsequently 
responded to that letter by submitting additional medical 
evidence and testimony at a Board hearing in May 2008.  

Additionally, while the veteran was not specifically informed 
of the elements necessary to establish service connection on 
a secondary basis, the RO informed the veteran in the March 
2005 statement of the case (SOC) that there was no evidence 
to establish that his degenerative arthritis of the cervical 
spine and hips was related to a service-connected disability.  
Furthermore, the April 2003 VA examiner and the May 2005 DRO 
questioned the veteran about his hip disability in relation 
to his service-connected disability.  Based on the 
information provided, and the questions asked directly to the 
veteran, a reasonable person would have been aware of what 
was necessary to establish service connection on a secondary 
basis.  The veteran also had ample opportunity to submit 
additional argument and evidence on that aspect of his 
claims.  Hence, the lack of more specific notice as to 
establishing service connection on a secondary basis is 
harmless error.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the veteran relative to 
these issues has been obtained and associated with the claims 
folder, and he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.

II.  Factual Background

The veteran claims that he has degenerative arthritis of the 
hips and cervical spine which is related to an in-service 
injury while he was serving on a period of active duty for 
training in 1978 or in the alternative that the disabilities 
are secondary to service-connected degenerative disc disease 
of the lumbar spine.  

Service treatment records (STRs) dated in September 1978 
reveal that the veteran sustained soft tissue trauma to his 
feet and shoulders in June 1978 while boarding a LCM [landing 
craft, mechanized] while in Keflavik [Iceland] harbor.  He 
was noted to have discomfort his in right ankle.  Annual 
examinations dated in April 1976, April 1977, February 1978, 
January 1979, February 1980, March 1981, April 1982, April 
1983, April 1984, April 1985, April 1986, April 1987, April 
1988, April 1989, September 1991, February 1992, and April 
1993 revealed normal clinical evaluations of the neck, spine, 
and musculoskeletal system.  The veteran did not report any 
complaints related to his neck or hips on reports of medical 
history prepared in conjunction with the examinations.  

Associated with the claims file are two statements from 
individuals who served with the veteran during his period of 
active duty for training in Iceland in 1978.  The statements 
indicate that the veteran slipped on a wet dock and fell 
twenty to twenty-five feet onto a landing craft and injured 
his legs and back while serving in Keflavik, Iceland.  

Private treatment reports from P. Calilhanna, M.D., dated 
from January 1991 to June 1998 revealed complaints of right 
hip pain in January 1991.  

Private treatment reports from Community Radiology 
Associates, Inc., dated in January 1991 revealed complaints 
of numbness in the right hip.  The records indicate that a 
left hip x-ray revealed no fracture or other significant 
abnormality of the bones and joints.  

VA outpatient treatment reports dated from July 2002 to March 
2006 reveal that the veteran reported neck pain and stiffness 
in August 2002.  X-rays of the cervical spine revealed disc 
disease at C5-6 and C6-7.  The vertebral body of C5 looked a 
little lower than the other vertebral bodies and was noted to 
possibly be the result of a slight compression fracture in 
the distant past.  There was very slight kyphosis of the 
cervical spine.  In January 2006 the veteran reported that he 
took Aleve for his degenerative joint disease of the cervical 
spine.  In March 2006 he reported discomfort in his neck.  

The veteran was afforded a VA examination in April 2003.  He 
reported that while stationed in Iceland he slipped and fell 
on a ship dock and developed pain in his lower back.  He said 
he had mild pain in his neck while he was in service but 
never sought medical help.  He said he noticed the pain 
increased in 1998.  He said the neck pain was intermittent.  
The veteran also reported pain in both hips for the past year 
and a half.  X-rays of the cervical spine obtained at VA in 
2002 revealed cervical spondylosis with disc disease at C5-6 
and C6-7.  X-rays of the hips revealed mild degenerative 
arthritis of both hips.  The examiner diagnosed the veteran 
with mild degenerative disc disease and arthritic changes of 
the cervical spine and mild degenerative arthritis of both 
hips.  The examiner opined that the cervical spondylosis and 
mild degenerative arthritis of both hips were not likely 
related to the service-connected low back disability.  

Associated with the claims file is a progress note from J. 
Gilsdorf, M.D., of Orthopaedic Associates of Frederick dated 
in May 2004.  Dr. Gilsdorf diagnosed the veteran with 
cervical degenerative joint disease at multiple levels.  He 
noted that veteran related a history of a thirty foot fall 
[in service] and since then he has had persistent 
intermittent now progressing to more constant neck problems.  
Dr. Gilsdorf noted that it was not unreasonable etiology that 
he caused some injuries to the cervical discs and started up 
a process for progressive degenerative disc disease and 
resultant arthritis [when he fell in service].  

The veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in May 2005.  He indicated that he 
fell twenty-five to twenty-eight feet into a lifeboat while 
serving in Iceland.  He said he hit his neck and head and was 
put on light duty and used crutches during his period of 
active duty for training.  He said he used Aleve to treat his 
pain.  The veteran testified that he believed that his 
degenerative arthritis of the hips and cervical spine were 
all related to the injury he sustained in service whereby he 
injured his low back.  

The veteran was afforded a VA examination in May 2006.  The 
examiner diagnosed the veteran with degenerative disc disease 
of the cervical spine with limitation of motion and no 
evidence of radiculopathy.  The examiner noted that the STRs 
did not reveal any evidence of a neck injury during the 
veteran's injury in Iceland nor did any subsequent military 
clinic visits note neck problems.  The examiner said the 
first indication of any neck problems came in 2002.  He said 
that without any supportive documentation of chronic neck 
problems from the initial injury while in active duty as well 
as documentation of injury to the neck at that time, the 
[etiology] of a neck disability was unable to be determined 
without resorting to speculation.  With regard to the hip 
disabilities, the examiner diagnosed the veteran with 
degenerative arthritis of the hips with limitation of motion 
and opined that the degree of arthritis in both hips was 
significant but symmetrical which suggested a wear and tear 
type of arthritis which comes with age and activity not from 
trauma.  The examiner noted that the 1978 injury did not note 
any injury to either hip.  He opined that arthritis of the 
hips was not likely a result of the injury in service.  

Also associated with the claims file is a letter from F. 
Nisenfield, M.D., dated in November 2007.  Dr. Nisenfield 
indicated that the veteran had been out of work as a school 
bus driver for three years due to degenerative joint disease 
of the cervical spine.  He said the veteran had severe 
degenerative joint disease of the cervical spine with a large 
amount of osteophyte formation and foraminal narrowing.  He 
said the veteran also had decreased disc spaces in the 
cervical discs.  

The veteran testified at a hearing at the Board in May 2008.  
The veteran testified that he injured his neck and hips in 
Iceland while on active duty for training when he fell thirty 
feet from a boat.  He said he went to a small clinic and was 
put on light duty and given crutches.  He indicated that he 
did not complain during subsequent weekend drills for his 
reserve duty because he did not want to get a medical 
discharge and lose his Navy pension.  The veteran testified 
that he saw his private doctor who told him he had a 
herniated disc in his back.  He stated that his civilian jobs 
did not require physical labor and he was never in an 
automobile accident.  He said when he filed his claim for a 
back disability [prior to filing the current claims] he 
assumed his neck was a part of the spine claim.  He reported 
that he was unaware that the back was broken down into 
different segments.  He testified that he has never worn a 
back brace.  He reported that he uses a cane which he 
obtained on his own to help him walk.  He indicated that the 
cane helps with his back, hips, and feet.  He said he takes 
Aleve and does exercise in a swimming pool.  The veteran 
testified that his hips and neck hurt more in cold weather.  

Private treatment reports from Civilian Group Health 
Insurance dated from November 1990 to May 1991, X-rays from 
American Radiology Services, Inc., dated in November 2002, 
letters from J. Mullendore, D.P.M., dated in February 2007 
and April 2007, and VA examination reports dated in November 
1997, July 1999, April 2007, and September 2007 were 
unrelated to the issues on appeal.  

III.  Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to continued 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995). 

 The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant..  

A.  Bilateral Hip Disability

The STRs are negative for any evidence of a disability of the 
bilateral hips.  The veteran sustained a soft tissue injury 
to his feet and shoulders while serving on a period of active 
duty for training in 1978 but there was no evidence that the 
injury resulted in any disability to the veteran's hips.  The 
veteran reported right hip pain in January 1991 and an x-ray 
of the left hip revealed no fracture or other significant 
abnormality of the bones and joints.  The Board notes that it 
appears that the x-ray may have been of the right hip as the 
veteran reported complaints of right hip pain.  In any event, 
the x-ray was negative.  When examined by VA in April 2003 
the examiner diagnosed the veteran with mild degenerative 
arthritis of both hips and opined that the mild degenerative 
arthritis of both hips was not likely related to the service-
connected low back disability.  The May 2006 VA examiner 
diagnosed the veteran with degenerative arthritis of the hips 
with limitation of motion and opined that the degree of 
arthritis in both hips was significant but symmetrical which 
suggested a wear and tear type of arthritis which comes with 
age and activity not from trauma.  The examiner noted that 
the 1978 injury did not note any injury to either hip.  He 
opined that arthritis of the hips was not likely a result of 
the injury in service.  

In light of these opinions, the Board finds that the 
preponderance of the evidence is against finding that any 
current degenerative joint disease of the hips is related to 
the veteran's service or to the veteran's service-connected 
lumbar spine disability.  Furthermore, there is no evidence 
of degenerative joint disease of the hips within one year of 
service; thus, service connection on a presumptive basis is 
not warranted.

The Board notes that the veteran has alleged that his 
degenerative joint disease of the hips is related to his 
service or his service-connected lumbar spine disability.  
While the veteran is capable of providing information 
regarding his current condition, as a layperson, he is not 
qualified to offer medical opinions, to include linking his 
degenerative joint disease of the hips to service or his 
service-connected lumbar spine disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Although the veteran is 
competent to describe pain and other symptoms experienced at 
the time of his initial injury, and thereafter, and the Board 
has not reason to doubt his credibility in that regard, the 
Board ultimately finds the medical opinions discussed above 
to be the more persuasive and probative evidence as to the 
etiology of his current disability than the veteran's lay 
assertions of a continuity of symptomatology.  As noted, the 
VA examiners who offered these opinions concluded that a 
relationship between his current hip disabilities and either 
his original in-service trauma or his service-connected back 
disability were unlikely.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for degenerative joint disease of the 
hips.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

B.  Cervical Spine Disability

Having reviewed the complete record, the Board finds that 
there is an approximate balance of positive and negative 
evidence as to whether the veteran's degenerative joint 
disease of the cervical spine is related to service.  See 
Gilbert, supra; 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).  

In this regard, the Board notes that the April 2003 VA 
examiner opined that the veteran's cervical spine disability 
was not related to his service-connected lumbar spine 
disability, but Dr. Gilsdorf noted that it was not 
unreasonable etiology that the veteran caused some injuries 
to the cervical discs and started up a process for 
progressive degenerative disc disease and resultant arthritis 
when he fell thirty feet in service.  There is also x-ray 
evidence suggesting a history of past injury of the cervical 
spine.

Another opinion was offered in May 2006 at which time a VA 
examiner indicated that without any supportive documentation 
of chronic neck problems from the initial injury while on 
active duty as well as documentation of injury to the neck at 
that time, the [etiology] of a neck disability was unable to 
be determined without resorting to speculation.

The veteran testified that he injured his neck in the same 
incident wherein his lumbar spine was injured.  Although his 
STRs only document injuries to his feet and shoulders, the 
veteran is competent to describe experiencing pain and other 
symptoms in his neck.  For this reason, and in light of the 
conflicting medical opinions above, the Board finds that the 
evidence is at least in relative equipoise.  Therefore, 
having resolved doubt in the veteran's favor, service 
connection for degenerative joint disease of the cervical 
spine on a direct basis is granted.




ORDER

Entitlement to service connection for degenerative joint 
disease of the hips is denied.

Entitlement to service connection for degenerative joint 
disease of the cervical spine is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


